      Case 1:20-cv-04067-ER Document 10 Filed 06/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ERIC BUTLER and JACOB J.
KATZBURG,
                              Plaintiﬀs,
                                                                ORDER
                – against –                                20 Civ. 4067 (ER)

CITY OF NEW YORK et al.,

                              Defendants.


RAMOS, D.J.:
         Ne Court is in receipt of Plaintiﬀs’ emergency motion for a temporary restraining
order. Doc. 8. A telephonic hearing on the motion will be held on Nursday, June 4,
2020, at 2:00 PM. Ne parties may call the Court at (877) 411-9748; access code:
3029857. If Defendants wish to respond to the motion, they must do so by 6:00 PM on
Wednesday, June 3, 2020.


         It is SO ORDERED.


Dated:    June 2, 2020
          New York, New York

                                                         EDGARDO RAMOS, U.S.D.J.
